Case: 6:20-cr-00002-REW-HAI Doc #: 260 Filed: 07/13/20 Page: 1 of 2 - Page ID#: 777




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                        LONDON

  UNITED STATES OF AMERICA,                       )
                                                  )
        Plaintiff,                                )             No. 6:20-CR-2-REW-HAI
                                                  )
  v.                                              )
                                                  )                      ORDER
  JENNIFER FOLGMAN,                               )

        Defendant.
                                         *** *** *** ***

        This matter is before the Court on the Recommended Disposition (DE 258) of United States

 Magistrate Judge Hanly A. Ingram, addressing Defendant Jennifer Folgman’s guilty plea as to

 Count One of the Superseding Indictment (DE 207). DE 257 (Minutes). Defendant appeared before

 Judge Ingram on July 6, 2020. Id. After consenting to plead before a United States Magistrate

 Judge (DE 256) and engaging in the full colloquy required by Rule 11, Folgman proceeded to

 plead guilty. DE 258. Judge Ingram found Defendant competent to plead and that she did so in a

 knowing and voluntary fashion; he further found that an adequate factual basis supported the plea

 as to each essential element of the charged offense. Id. Accordingly, Judge Ingram recommended

 that the Court accept Defendant’s plea and adjudge her guilty of the offense charged in Count One

 of the Superseding Indictment, as well as the forfeiture allegation of the Indictment. Id.

        Defendant had three days within which to object to Judge Ingram’s recommendation, and

 she has not done so. Nor has the United States objected. While this Court reviews de novo those

 portions of a Recommended Disposition to which a party objects, see 28 U.S.C. § 636(b)(1), it is

 not required to “review . . . a magistrate[] [judge’s] factual or legal conclusions, under a de novo

 or any other standard, when neither party objects to those findings.” Thomas v. Arn, 106 S. Ct.


                                                  1
Case: 6:20-cr-00002-REW-HAI Doc #: 260 Filed: 07/13/20 Page: 2 of 2 - Page ID#: 778




 466, 472 (1985). When the parties do not object to the Magistrate Judge’s recommended

 disposition, they waive any right to review. See Fed. R. Crim. P. 59(b); United States v. White, 874

 F.3d 490, 495 (6th Cir. 2017) (“When a party . . . fails to lodge a specific objection to a particular

 aspect of a magistrate judge’s report and recommendation, we consider that issue forfeited on

 appeal.”); see also United States v. Branch, 537 F.3d 582, 587 (6th Cir. 2008) (noting that “[t]he

 law in this Circuit is clear” that a party who fails to object to a magistrate judge’s recommendation

 forfeits his right to appeal its adoption).

           The Court thus ADOPTS the Recommended Disposition (DE 258), accepts the plea, and

 ADJUDGES Jennifer Folgman guilty of the offense charged in Count One of the Superseding

 Indictment. The Court further preliminarily ADJUDGES forfeitable the DE-207 identified

 property, per Judge Ingram’s recommendation and Defendant’s concession of forfeitability at the

 rearraignment. The Court further CANCELS the jury trial (currently set for August 17, 2020) as

 to Folgman. An Order scheduling sentencing follows. Defendant remains detained per prior

 Orders.

           This the 13th day of July, 2020.




                                                   2
